 

Exhibit 10.67

 

Execution Version

 

TRANSFER AGREEMENT

 

This Transfer Agreement (this “Transfer Agreement”) is entered into as of June
29, 2016 by and among SunPower Corporation, a Delaware corporation (the
“Company”), SunPower Corporation, Systems, a Delaware corporation (the
“Subsidiary Applicant” and, together with the Company, the “Credit Parties” and
individually, each a “Credit Party”), Total S.A., a société anonyme organized
under the laws of the Republic of France (the “Parent Guarantor”), Deutsche Bank
AG New York Branch, as administrative agent for the Banks (as defined below) (in
such capacity, the “Administrative Agent”), and the Banks.

 

RECITALS

 

WHEREAS, the Credit Parties and the Parent Guarantor entered into the Letter of
Credit Facility Agreement, dated as of August 9, 2011 (as amended by the First
Amendment dated as of December 20, 2011, the Second Amendment dated as of
December 19, 2012, the Third Amendment dated as of December 23, 2013, the Fourth
Amendment dated as of December 23, 2014, and the Fifth Amendment dated as of
October 7, 2015, and as may be further amended, modified, supplemented, extended
or restated from time to time, the “Credit Agreement”), with the Administrative
Agent and the several financial institutions from time to time a party thereto
(the “Banks”). Each capitalized term used herein, that is not defined herein,
shall have the meaning ascribed thereto in the Credit Agreement.

 

WHEREAS, pursuant to Section 2.04(a) of the Credit Agreement, the aggregate
Commitment Amount permanently reduced to zero on June 28, 2016.

 

WHEREAS, (a) Deutsche Bank AG New York Branch (“DB”) has extended to the Company
a committed, bilateral letter of credit facility pursuant to a Continuing
Agreement for Standby Letters of Credit and Demand Guarantees dated as of June
29, 2016 (as amended, supplemented or otherwise modified from time to time, the
“DB Bilateral Facility”); (b) Crédit Agricole Corporate and Investment Bank
(“Credit Agricole”) has extended to the Company and the other Applicants (as
defined in the Credit Agricole Bilateral Facility referred to below) a
committed, bilateral letter of credit facility pursuant to a Letter of Credit
Facility Agreement dated as of June 29, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agricole Bilateral Facility”);
(c) HSBC Bank USA, National Association (“HSBC”) has extended to the Company a
committed, bilateral letter of credit facility pursuant to a Letter of Credit
Facility Agreement dated as of June 29, 2016 (as amended, supplemented or
otherwise modified from time to time, the “HSBC Bilateral Facility”); and (d)
The Bank of Tokyo – Mitsubishi UFJ, Ltd. (The Bank of Tokyo – Mitsubishi UFJ,
Ltd., Paris Branch together with DB, Credit Agricole and HSBC, being
collectively referred to as the “Issuing Banks” and, individually, each an
“Issuing Bank”) has extended to the Company a committed, bilateral letter of
credit facility pursuant to a Letter of Credit Facility Agreement dated as of
June 29, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Bank of Tokyo Bilateral Facility”, and together with the DB Bilateral
Facility, the Credit Agricole Bilateral Facility and the HSBC Bilateral
Facility, collectively, the “Bilateral Facilities” and, individually, each a
“Bilateral Facility”).

 

WHEREAS, the parties hereto desire to, among other things, cancel the LOC
Participating Interests and cause each outstanding LOC issued by an Issuing Bank
under the Credit Agreement and all rights and obligations in respect of such
LOCs to be subject to, and governed by, the terms and conditions of such Issuing
Bank’s Bilateral Facility as if each such LOC were originally issued under such
Issuing Bank’s Bilateral Facility, all upon the terms and subject to the
conditions set forth herein.

  



   

 

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each of the parties to this Transfer Agreement, intending
to be legally bound, hereby agrees as follows:

 

1.          Incorporation of Recitals. Each of the above recitals is
incorporated herein as true and correct and is relied upon by the Administrative
Agent and each Bank in agreeing to the terms of this Transfer Agreement.

 

2.          Outstanding LOCs. Annex 1 hereto sets forth as of the date hereof,
in respect of each Issuing Bank, each outstanding LOC issued by such Issuing
Bank under the Credit Agreement.

 

3.          Cancellation of LOC Participating Interests. As of the Effective
Date (as defined below), each Bank’s LOC Participating Interest in respect of
each outstanding LOC is hereby cancelled and of no further force or effect.

 

4.          Transfer of LOCs to Bilateral Facilities. As of the Effective Date,
each outstanding LOC issued by an Issuing Bank under the Credit Agreement, all
instructions for the amendment, extension, or replacement of such LOC, the
execution of any such instructions by such Issuing Bank, and all rights and
reimbursement and other obligations in respect of such LOCs shall be subject to,
and governed by, the terms and conditions of such Issuing Bank’s Bilateral
Facility as if such LOC had originally been issued under such Issuing Bank’s
Bilateral Facility.

 

5.          Termination of Loan Documents. As of the Effective Date, the Credit
Agreement and each other Loan Document (other than this Transfer Agreement) are
hereby terminated and shall be of no further force or effect, except for (a) any
provision thereof expressly stated to survive such termination, the payment in
full of all reimbursement obligations, interest, and all other amounts payable
thereunder, the expiration or termination of the Commitments, and/or the
expiration without any pending drawing or termination of all LOCs and (b) the
obligations of the Administrative Agent in connection with actions taken or to
be taken by the Administrative Agent as set forth in Section 7 hereof.

 

6.          Representations and Warranties. The Parent Guarantor and each Credit
Party hereby represents and warrants to the Administrative Agent and the Banks
that:

 

a.          as of the Effective Date, all Obligations of the Company and each
other Applicant arising under or in connection with the Credit Agreement and
each other Loan Document (including, without limitation, all principal,
interest, fees, and all other amounts payable thereunder) that are due and
payable as of the Termination Date shall have been paid in full;

 

b.          this Transfer Agreement has been duly and validly executed by an
authorized officer of Parent Guarantor and each Credit Party and constitutes the
legal, valid and binding obligation of the Parent Guarantor and each Credit
Party;

 

c.          no Block Notice is in effect as of the date hereof;

 

d.          on and as of the date hereof, no Change in Law has occurred, no
order, judgment or decree of any Governmental Authority has been issued, and no
litigation is pending or threatened, which enjoins, prohibits, or restrains (or
with respect to any litigation seeks to enjoin, prohibit, or restrain), the
reimbursement of LOC Disbursements, the issuance of any LOC or any participation

 



   

 

 

therein, the consummation of any of the other transactions contemplated hereby,
or the use of proceeds of the Facility; and

 

e.          no Event of Default, or event or condition that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both, has occurred and is continuing or would result immediately after giving
effect to this Transfer Agreement and the transactions contemplated hereby.

 

7.          Effective Date. This Transfer Agreement shall become effective on
the date hereof (the “Effective Date”) when each of the following conditions has
been satisfied (or waived in accordance with Section 8.01 of the Credit
Agreement):

 

a.          The Administrative Agent shall have received from the Parent
Guarantor, each Credit Party, the Administrative Agent, and each Bank either (i)
a counterpart of this Transfer Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
electronic transmission of a signed signature page of this Transfer Agreement)
that such party has signed a counterpart of this Transfer Agreement.

 

b.          The Administrative Agent shall have received, for the account of the
applicable Person, all principal, interest, fees, costs, expenses and other
amounts that are due and payable to the Administrative Agent (for its own
account or for the account of any other Person) under any Loan Document as of
the Termination Date and, to the extent invoiced, reimbursement or payment of
the reasonable fees and disbursements of Moses & Singer LLP, special counsel to
the Administrative Agent.

 

c.          The Administrative Agent shall have received from each Issuing Bank
(other than DB) notice that (i) such Issuing Bank has received all amounts that,
pursuant to any Loan Document, are due and payable directly to such Issuing Bank
as of the Termination Date or (ii) no such amounts are due and payable directly
to such Issuing Bank as of the Termination Date.

 

The Administrative Agent shall notify the Company and the Banks of the Effective
Date, and such notice shall be conclusive and binding.

 

8.          Execution in Counterparts. This Transfer Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Transfer
Agreement by facsimile, e-mail (in a pdf or similar file), or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Transfer Agreement.

 

9.          Severability. Any provision of this Transfer Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

10.         Amendments. This Transfer Agreement may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each of the parties hereto.

 

11.         Governing Law. This Transfer Agreement shall be construed in
accordance with and governed by the law of the State of New York. [Remainder of
page intentionally left blank]

 



   

 

 



Exhibit 10.67

 

IN WITNESS WHEREOF, the Company, the Subsidiary Applicant, the Parent Guarantor,
the Administrative Agent and the Banks have caused this Transfer Agreement to be
executed as of the date first written above.



              The “Company”               SUNPOWER CORPORATION               By:
/s/ Charles Boynton       Name: Charles Boynton   Title: Executive Vice
President and Chief Financial Officer               The “Subsidiary Applicant”  
            SUNPOWER CORPORATION, SYSTEMS               By: /s/ Ada Kwan        
Name: Ada Kwan   Title: Treasurer               The “Parent Guarantor”          
    TOTAL, S.A.               By: /s/ Patrick de La Chevardière     Name:
Patrick de La Chevardière   Title: Chief Financial Officer            

[Signature Page to Transfer Agreement]

 



   

 



 

  DEUTSCHE BANK AG NEW YORK   BRANCH, as Administrative Agent, as a Bank, and as
an Issuing Bank         By:   /s/ Prashant Mehra     Name: Prashant Mehra  
Title: Director         By:   /s/ Jack Leong     Name: Jack Leong   Title:
Director

 

[Signature Page to Transfer Agreement]

 



   

 

 

  BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Bank         By: /s/ Rita Walz
Cuccioli     Name: Rita Walz Cuccioli   Title: Executive Director     Banco
Santander, S.A., New York Branch         By: /s/ Terence Corcoran     Name:
Terence Corcoran   Title: Senior Vice President     Banco Santander, S.A., New
York Branch



 

[Signature Page to Transfer Agreement]

 



   

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank and as an Issuing
Bank         By: /s/ Frederic Bambuck     Name: Frederic Bambuck   Title:
 Director         By: /s/ Javier Sanchez-Asiain     Name: Javier Sanchez-Asiain
  Title: Managing Director     Head CBT Americas



 

[Signature Page to Transfer Agreement]

 



   

 

 

  HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank and as an Issuing Bank        
By: /s/ Thomas Lo     Name: Thomas Lo   Title:   Director

 

[Signature Page to Transfer Agreement]

 



   

 

 



  LLOYDS TSB BANK PLC, as a Bank         By: /s/ Erin Doherty     Name: Erin
Doherty   Title:   Assistant Vice President – D006         By: /s/ Daven Popat  
  Name: Daven Popat   Title:   Senior Vice President – P003

 

[Signature Page to Transfer Agreement]

 



   

 

 



  THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., PARIS BRANCH, as a Bank and as an
Issuing Bank         By: /s/ Fumito Kobayashi     Name: Fumito Kobayashi  
Title:   General Manager



 

[Signature Page to Transfer Agreement]

 



   

 

 

  UNICREDIT BANK AG, as a Bank         By: /s/ Renate Bergler     Name: Renate
Bergler   Title:   Managing Director         By: /s/ Andrea Thimm     Name:
Andrea Thimm   Title:   Director



 

[Signature Page to Transfer Agreement]

 



   

